PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/024,924
Filing Date: 25 Mar 2016
Appellant(s): Brandenburger et al.



__________________
Frank Occhiuti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [10/26/2020].

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to Appellant’s argument that the combination of the three references would not include an injected diaphragm, and that the rejection should fail because modifying Heilmann to include Brandenburgers injection diaphragm results in the loss of Davis’s diaphragm, this argument has not been found convincing, Brandenburger was only relied upon to teach the method of forming the membrane of Davis by injecting the diaphragm into the filling spout, this does not result in a loss of Davis’s diaphragm in the connector of Heilmann.   

In response to Appellant’s arguments regarding previous rejections, the current combination of references in the 103 rejection has been made in order to best teach the current combination of limitations of the claims. Appellant’s remarks to previously pending rejections are not germane to the current rejection. 

In response to Appellant’s argument that the Examiner has not proven that an integrally molded diaphragm would have been regarded by an ordinary artisan as being 

In response to Appellant’s argument that Brandenburger teaches away from the use of an injected membrane, Brandenburger teaches the use of an injected membrane in the invention itself and therefore is not seen to teach away from the use of an injected membrane (Brandenburger ‘024, [0021], [0028], [0035], [0038]). 

In response to Appellant’s argument that the Examiner has not provided articulated reasoning with some rational underpinning to establish that rupturing of a membrane was known to have bactericidal effects that would increase the sterility of the filling operation to ensure that the food product is filled into a sterile container, as discussed in the 103 rejection Davis teaches providing a flexible container which has been presterilized which includes a fitment including a rigid neck and a frangible membrane which extends across the neck and seals the interior of the sterilized 

In response to Appellant’s argument that the rationale offered by the Examiner makes no attempt to explain why it would have been obvious to place the diaphragm such that the diaphragm and the closure cooperate to place the septum therebetween, given that the diaphragm is used for the filling process and is located within the connector of Davis and Davis teaches the application of an additional closure after the filling process and Heilmann teaches applying the septum to the top of the connector after the filling process with the closure (‘783, [0007], [0008], [0013], [0014]), one of ordinary skill in the art could reasonably arrive at the structure of the claimed invention. 

In response to Appellant’s argument that the proposed addition of membrane 25 from Davis would have been regarded as superfluous as Heilmann already discloses its own membrane, this argument has not been found persuasive the membrane taught by Davis serves a different purpose than the membrane 11 taught by Heilmann, Heilmann does not teach the use of membrane 11 for the filling process and teaches applying membrane 11 only after the packing has been filled (‘783, [0007], [0008], [0014], [0033], [0038]), as the diaphragm of Davis serves a different purpose than the membrane 11 of 

In response to Appellant’s argument that the Examiner has offered no reason for why one would have regarded the container of Heilmann as lacking sterility in the first place, and that the Examiner appears to propose that it would have been obvious to solve a non-existent problem, this argument has not been found convincing, Davis teaches the advantages of performing a filling process with a container which comprises a sealed diaphragm prior to filling the container has advantages over a container which does not comprise a sealed diaphragm prior to the filling process, one of ordinary skill in the art would recognize the benefit of applying the technique taught by Davis to Heilmann as Heilmann does not teach the use of a sealed diaphragm prior to the filling process, Davis provides sufficient motivation for one of ordinary skill in the art to modify Heilmann to include a sealed membrane prior to filling, which after the container is filled will be an opened diaphragm in the final product. Davis recognizes the problem and Davis discloses that advantages of the invention is that it insures that the presterilized flexible bag will remain sterilized until it is filled with food product by the filling apparatus (col. 3, lines 26-34).

In response to Appellant’s argument that the Examiner has not identified what structure corresponds to a “spout” and why that structure would have been construed as a spout, it is noted that the specification and drawings (Fig. 3.a) of the instant invention recites that 105 is a filling spout and 113 is the inside filling spout and refers to 103 as 

In response to Appellant’s argument that the Examiner has not identified a connector that is inserted into said receptacle, Heilmann recites “the film bag 22 is made up of two film sheets 23, 24 which are welded together at the bottom and top edges 25, 26 and along the lengthwise edges 27, 28, at the upper edge of the bag, the boat shaped base parts 5, 5’ of the connectors A, B are welded in between the two film sheets 23, 24” (‘783, [0037]) thus it is clear that Heilmann teaches that the connector is inserted into said receptacle.

In response to Appellant’s argument regarding claim 26, that the projection 10 would prevent the closure from descending and that placing the groove on the closure instead of on the neck would have made it impossible to close the closure, this argument has not been found persuasive, the fact that the closure of Heilmann having a groove (9) in the closure is capable of descending past the projection (10) on the spout by merely pressing the parts 1 and 3 together, provides sufficient showing that a projection on the closure would not prevent the closure from descending.

In response to Appellant’s argument regarding claim 27, the positively recited structure is “an external thread” and the projection 10 can be interpreted as “an external thread”. It is noted that while (9) was the reference sign referred to in the rejection, the 

In response to the Appellant’s argument regarding claim 30, “As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection” (MPEP 2144.04), in this case no criticality has been established. 

In response to Appellant’s argument regarding claim 30, that the Examiner refers to “examples directed to various common practices” but cites no specific examples, as previously discussed in previous response to arguments, “examples directed to various common practices” include those listed in MPEP 2144.04, the language is language taken from MPEP 2144.04, which recites “As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an 

In response to Appellant’s argument that the Examiner does not attempt to draw any parallels between this case and the facts in In re Stevens, this is not required.

In response to Appellant’s argument regarding claim 31, based on a combination of teachings Heilmann with Davis, Davis clearly shows the diaphragm would have a film hinge when integrally molded with the connector of Heilmann as Figure 12 of Davis shows the diaphragm after it has been opened, see also column 11, lines 26-31 of Davis which recites “when the fill tube is in its filling position, nose 131 is brought into contact with the frangible membrane to provide access to the interior of the bag 10 causing the segment 25a of the ruptured membrane to depend into the interior of the neck in the manner indicated in Fig. 12. Davis discloses that the fitment member (connector portion/filling spout) is made of polyethylene and that the fitment member and diaphragm are formed integrally (‘550, col. 3, lines 24-34), an outer edge of the diaphragm of molded plastic would necessarily perform as a film hinge in order to allow portions of the diaphragm to move relative to the filling spout and to depend into the interior neck of the filling spout in the manner shown in Fig. 12.

In response to Appellant’s arguments regarding claim 32, Brandenburger teaches the use of multiple membranes (membrane 10 and 6) for supporting a spike 

In response to Appellant’s arguments regarding claim 33, Based on the broadest reasonable interpretation of a film hinge which causes a resetting force that supports a spike’s mounting arrangement, since Brandenburger discloses providing the diaphragm curved upwards or downwards provides an advantage that the spike in the pierced position is held clamped by the curved membrane and the retention force of the spike in the withdrawal position is thus increased as a result of which unintentional slipping out is prevented (‘024, [0020], [0021]), and since the edge of the diaphragm necessarily performs as a film hinge and has a curved shape (Fig. 1), Brandenburger is therefore seen to teach that a diaphragm film hinge causes a resetting force that supports a mounting arrangement of a spike that has been inserted through said septum.

	In response to Appellant’s argument regarding claim 38, this argument has not been found persuasive, Davis recites “when the fill tube is in its filling position nose 131 is brought into contact with the frangible membrane 25 and is effective to rupture the membrane to provide access to the interior of the bag 10 cause the segments 25a of the ruptured membrane to depend into the interior of the neck in the manner indicated in 

	In response to Appellant’s argument regarding claim 41, this argument has not been found persuasive, MPEP 2144.04 V.I.C does not require all of claimed elements to be present in one reference. Furthermore, criticality of the placement of the latching groove relative to the diaphragm has not been established. 

	In response to Appellant’s arguments regarding claim 42 that the examiner has not articulated any rationale for modifying Heilmann to include certain features of Brandenburger. Claim 42 was rejected based on features already present in Heilmann the US 2008/0009783 reference. The rejection recites (‘783, Fig.1, 7, [0011]) in reference to Heilmann’s Figure 1 and 7 and paragraph [0011]. The parts of the Heilmann reference have been interpreted consistent with the parts shown in Fig. 3a of the instant invention.

	In response to Appellant’s argument regarding claim 43, that no reason is offered why one of ordinary skill in the art would have found it obvious to transplant a non-reclosable diaphragm from Davis to Heilmann, as discussed in the rejection of claim 23, Davis teaches providing a flexible container which has been presterilized which includes a fitment including a rigid neck and a frangible membrane which extends across the neck and seals the interior of the sterilized container to insure that the presterilized bag remains in a sterile condition for the filling process (col. 3, lines 26-34), during the filling 

	In response to Appellant’s arguments regarding claims 47 and 48, on pg. 24 of the arguments, that the examiner has not identified a reference that discloses the limitation of the spacer wings and that the examiner has not identified a reference that discloses “said receptacle comprises edges and said connector is disposed at said edge” as the rejection identifies a reference “‘768”, given that the primary reference has been referred to as ‘783 throughout the entirety of the rejection and that there is no reference cited in the rejections that end in ‘768, it is clear from the totality of the 

	In response to Appellant’s argument regarding claim 46, that the Examiner has not provided any explanation for why one of ordinary skill in the art would have wanted to use a solution with that range of pH knowing from Hayes that tolerance for such a solution would be poor, it is noted that Hayes recites: 

    PNG
    media_image2.png
    588
    1134
    media_image2.png
    Greyscale

Hayes recites that continuous infusion of commercially available enteral feeding solutions (pH of 6 to 7) are reported to neutralize gastric acid and raise the gastric intraluminal pH and may encourage the redistribution of blood flow to the muscosal layer. The fact that Hayes recites that tolerance of enteral nutrition is often poor in a critical care setting would not discourage one of ordinary skill in the art from providing a enteral nutrition with a pH of 6 to 7. If anything Hayes teaches that enteral feeding 

	In response to Appellant’s arguments regarding claim 49, that the Examiner regards the boat shaped base parts a 5 in Heilmann as being a pair of spacer wings but does not explain why, Pg. 11 of the specification recites “the welding portion 117 includes two spacer wings which prevent the receptacle 101 from extending in front of the inside filling spout and blocking it. For this purpose, so called spacer ribs are arranged on the spacer wings (Pg. 11, lines 10-15, Fig. 2), it is noted that the parts of 5 are also provided for welding of the connector to the packaging and the parts 5 in Heilmann provide for increased space for opening in the packaging material and thus can be considered to be “spacer wings” (‘783, [0031], [0037]). Further Fig.1 clearly shows that the parts 5 extend outward. 

	In response to Appellant’s argument regarding claim 49, that the proposed modification does not involve a substitution and makes no sense, both the structures taught by Heilmann and Knierbein are used for welding a tubular structure to a film, however since so specific purpose is recited for the ribs (9) or particular benefit of the 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792       
                                                                                                                                                                                                 /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.